Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 11/12/2020. Claims 13 – 27 are pending in this application.

Information Disclosure Statement
The information disclose statements filed 11/12/2020 and 1/27/2021 are acknowledged by the examiner. 
The information disclosure statement filed 11/12/2020 and 1/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document referenced is in a foreign language.  It has been placed in the application file, but the NPL document information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 24 and 25, it is not clear what the applicant means by the limitation “recessed outwardly/outwards in the radial direction” since the reference to which the recess is radially recessed outward is not defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 22, 23 – 25 as far as they are definite, 26 – 27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Loveless et al. (9,494,243).
Regarding claims 13 and 14, Loveless et al. disclose an actuator (28) which is connected to, and spaced from, a valve body (12) of a valve unit (Fig. 10) via a yoke (18), the valve body having a housing flange that is detachably connected to the yoke (18), the valve body (12) having an inlet and an outlet ( for the flow of a process fluid therethrough, the inlet and the outlet each being located in a fluid connection region (Fig. 6), wherein in the passage from the inlet to the outlet an actuating member (Fig. 10) adapted to be displaced by the actuator (28) is arranged for controlling the flow rate of the process fluid, and wherein a sensor (26a) is arranged on the valve body (12) (by means of the yoke), which sensor is connected via a line (48a) for communication with a measuring device arranged on the yoke (18) and/or on the actuator (28), characterized 2in that the line (48a) is received in a recess (Fig. 6) of the housing flange of the valve body (12) connected to the yoke (18).  
Regarding claims 15 and 16, Loveless et al. disclose the yoke (18) comprises at least two support columns (20a, 20b) and a sealing flange (54), with the sealing flange (54) being connected to the housing flange for sealing the valve body (12), and with the support columns (20a, 20b) connecting the sealing flange (54) to a connection of the actuator (28), with the result that the sealing flange (54) and the 
Regarding claim 17 and 18, Loveless et al. disclose sealing flange (54) has a recess which is formed integrally with the yoke (18), the sealing flange recess being aligned with the recess of the housing flange (Fig. 6).  
Regarding claim 19 and 20, Loveless et al. disclose at least one support column (20a) has a recess (48a), with the support column recess being formed integrally with the yoke (18).
Regarding claim 21, Loveless et al. disclose the sealing flange recess and the support column recess are aligned with one another (Fig. 6).
Regarding claim 22, Loveless et al. disclose that the support column recess (48a) is provided over the entire length of the support column (Fig. 6).  
	Regarding claim 23, as far as it is definite, Loveless et al. disclose the support columns (20a, 20b) being arranged between the inlet and the outlet at zero degrees.
	Regarding claim 24 as far as it definite, Loveless et al. disclose the recess of the housing flange (54) is formed as a portion that is recessed outwardly in the radial direction (Fig. 6).  
	Regarding claim 25, Loveless et al. disclose the sealing flange recess and/or the support column recess (48a) is formed as a portion that is recessed outwards in the radial direction (Fig. 6).
	Regarding claim 26, Loveless et al. disclose the recess of the housing flange (54) has a closed cross-sectional contour (Fig. 6).
	Regarding claim 27, Loveless et al. disclose the sealing flange recess and/or the support column recess (48a) have a closed cross-sectional contour.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. John Fristoe can be reached at (571)272-4926, Craig Schneider can be reached Mary McManmon can be reached at (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753